___________

                                   No. 95-2409
                                   ___________


Dianna Disesa,                          *
                                        *
            Appellant,                  *
                                        *
      v.                                *      Appeal from the United States
                                        *      District Court for the
St. Louis Community College;            *      Eastern District of Missouri.
Betty Duvall, Individually and          *
in capacity as Dean of                  *
Instruction; Francis R. Dennis,         *
Individually and in capacity            *
as Chairperson of Nursing               *
Department; Thelma Vasques,             *
Individually and in capacity as         *
Nursing Instructor,                     *
                                        *
            Appellees.                  *

                                   ___________

                     Submitted:    January 11, 1996

                          Filed:   March 14, 1996
                                   ___________

Before WOLLMAN, ROSS, and MURPHY, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


      Dianna Disesa appeals from the magistrate judge's1 grant of summary
judgment in her 42 U.S.C. § 1983 claim against St. Louis Community College
at   Florissant   (the   "College")   and   five   college   officials,   alleging
violations of her substantive and procedural due process rights regarding
a failed nursing school course.       We affirm.




      1
      The Honorable David D. Noce, United States Magistrate Judge
for the Eastern District of Missouri, to whom the case was referred
by consent of the parties pursuant to 28 U.S.C. § 636(c).
                                     I.


       Disesa alleges that during her final semester as a nursing student
at the College she was informed that she had failed the classroom portion
of a multi-part class entitled "Nursing of Adults and Children III," taught
by defendants Thelma Vasquez, Dorothy Bowen and Joan Burns.    Following the
receipt of this failing grade and the final decision not to allow Disesa
to retake the failed exam, Disesa was required to repeat the entire
semester course, thus postponing her graduation by one semester.


       The course grade was calculated on the basis of five quizzes, which
accounted for seventy-five percent of the grade, and a final examination,
which accounted for the remaining twenty-five percent.    Following the first
few quizzes, several students complained of administrative deficiencies in
the testing procedures, including typographical errors in the materials and
test questions, testing on materials not covered in class, and an inability
to review the quizzes after they were graded.         The nursing department
responded to these complaints by issuing a formal announcement regarding
more   rigorous faculty proofreading requirements and by allowing the
students to retake the third quiz.


       Following the final exam, Disesa received a call from Francis Dennis,
the chair of the nursing department, who informed Disesa that she had
failed the classroom portion of the course and thus would not be allowed
to graduate on schedule.   In a class of forty-six students, Disesa was one
of seven who failed.   The failing students met with Dean Dennis to discuss
the possibility of retaking the test.      After a series of faculty meetings
to discuss the situation, the request was denied.           The decision was
appealed to the Dean of Instruction, Betty Duvall, who also denied the
students' request to retake the test.




                                     -2-
     The students referred their complaint to the Missouri Board of
Nursing, and an investigation followed.     On December 20, 1989, the Board
issued a list of recommendations to be implemented by the college nursing
program and requested a response.    After receiving no response, the Board
issued a citation to the College for deficiencies in meeting the minimum
standards of accreditation.     Subsequently, Dean Dennis responded with a
compliance proposal that satisfied the Board and resolved the inquiry.


     In response to the students' complaints, the College offered the
failed course the following fall so that the students would not have to
wait for its usual spring offering.     Disesa retook the class in the fall
semester and passed.   She then passed the state licensing exam.


     On May 23, 1991, Disesa filed a section 1983 action against the
College, Vasquez, Bowen, Burns, Dennis, and Duvall.            Disesa's complaint
alleged numerous substantive and procedural due process violations related
to the teaching of the failed course, Disesa's failing grade, and the
administration's resolution of her complaints.        In response to defendants'
motion to dismiss for failure to state a cause of action, the district
court2 dismissed without prejudice all but four of Disesa's claims, an
action from which Disesa does not appeal.       The claims remaining were:     1)
a procedural due process claim that defendants Dennis and Duvall failed to
follow grievance procedures established by the College Handbook for
resolving disputes regarding grading decisions;           2)   a substantive due
process claim against Vasquez, Burns, and Bowen concerning the alleged
arbitrary   and   capricious   administration    of    classroom    prerequisites
regarding individual students' attendance and work load; 3)         a substantive
due process claim that curricula requirements were waived on an arbitrary
and capricious basis for




      2
       The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri.

                                     -3-
students similarly situated to Disesa; and 4)            a substantive due process
claim that defendants Dennis and Duvall's response to Disesa's complaints
was motivated by ill will or bad faith.


     For resolution of these remaining issues, the parties consented to
the jurisdiction of the magistrate judge, who granted summary judgment on
each claim.


                                         II.


     We review de novo a grant of summary judgment, applying the same
standard as the district court.      Billingsley v. St. Louis County, 70 F.3d
61, 62 (8th Cir. 1995).       We will affirm the district court's decision if
we find no genuine issue of material fact and that the moving party is
entitled to judgment as a matter of law.           Id.


     We first address Disesa's procedural due process claim alleging that
in reviewing Disesa's complaints Dennis and Duvall failed to comply with
procedures dictated by the College Student Rights and Responsibilities
Handbook that was in effect during the Spring 1989 semester.           The core of
this claim is that an adequate forum was never provided for review of
alleged course deficiencies that may have influenced the failing grade.
Disesa points to the Handbook section entitled "violation of student
rights,"   which   provides    for   a   hearing   committee   to   review   student
grievances, and argues that she should have received such a hearing.            This
section, however, exempts from this process "purely academic matters,"
which are to be "handled through normal academic channels, ending with the
decision of the dean of instruction."


     If Disesa's grade complaint was properly classified as a purely
academic matter, then it was appropriately handled through normal academic
channels, ending with the final decision of the Dean of Instruction as
required by the handbook.      Disesa argues,




                                         -4-
however, that her complaint concerned personnel problems that were not
purely academic.       She alleges that her grade was not entirely based on
academic merit but was influenced by numerous administrative problems in
the   course.    For    example,   Disesa    points   to   the   alleged   arbitrary
implementation of a class policy prohibiting eraser marks without approval.
Disesa alleges that she was not permitted to change an answer on her final
exam, while other students were permitted to do so.              Although this and
other alleged discrepancies may have affected Disesa's grade, we reject
this attempt to bootstrap already-dismissed claims pertaining to the faulty
administration of the class onto a remaining claim.                  These alleged
procedural irregularities do not rise to a level sufficient to transport
the grade outside the realm of academic decision.          Indeed, as the Supreme
Court noted in Board of Curators v. Horowitz, 435 U.S. 78, 90 (1978),
grading decisions require "an expert evaluation of cumulative information
and [are] not readily adapted to the procedural tools of judicial or
administrative decisionmaking."     Such determinations partake of the essence
of purely academic decisions.


      Moreover, even if Disesa could show a factual dispute regarding
whether the College failed to follow its own grievance procedures, she was
granted procedural protection beyond that required by the Fourteenth
Amendment.   See Schuler v. University of Minnesota, 788 F.2d 510, 515 (8th
Cir. 1986) (holding that factual issue of University's compliance with
internally prescribed procedural rules need not be resolved upon a finding
that plaintiff received constitutionally adequate process), cert. denied,
479 U.S. 1056 (1987).     Disesa took five quizzes that made up seventy-five
percent of her grade.     The notice of her deficient performance that these
quizzes provided her, combined with the review of her grade by several
administrators, more than satisfied any procedural due process rights that
she may have had.




                                       -5-
        We next address Disesa's substantive due process claims.            We have
held that a student handbook setting forth a grievance procedure to contest
an allegedly capricious or improper grade can establish a property interest
in non-arbitrary grading.    Ikpeazu v. University of Nebraska, 775 F.2d 250,
253 (8th Cir. 1985) (per curiam).      We will assume for purposes of analysis
that the handbook created such an interest in this case.           To establish a
substantive due process claim, Disesa must show that there was no rational
basis for the College's decision or that the decision was motivated by bad
faith or ill will.     Id. (citations omitted).


        The first substantive due process claim against Vasquez, Burns, and
Bowen alleges that their administration of classroom prerequisites was
arbitrary    and   capricious.      Specifically,   this   claim   points   to   the
instructors' handling of the clinical portion of the class, asserting that
some students were allowed to make up absences while others were not.
Disesa admits, however, that she was not required to make up the one day
of clinical that she missed.      Because this alleged arbitrary policy was not
applied to Disesa's detriment because she passed the clinical portion of
the course, this claim lacks merit.


        Disesa alleges that the defendants waived curricula requirements on
an arbitrary and capricious basis.       To support this claim, Disesa argues
that two other nursing students, Andrea Garafalo and Linda Park, failed a
course entitled Anatomy and Physiology II and were allowed a retest while
Disesa was denied the opportunity to retake her failed exam.           The course
failed by Garafalo and Park, however, was taught by the biology department,
not by the nursing school.       Disesa does not allege that a nursing student
was ever allowed to retake a final exam in a course offered by the nursing
school.    Because Disesa has failed to show arbitrary or capricious action
with regard to the decision to deny her request to retest, this claim must
fail.




                                        -6-
        Disesa alleges that Dennis and Duvall's review of her complaints and
ultimate decision to uphold the grade were motivated by bad faith or ill
will.     Disesa argues that the decision to treat her complaint as an
academic issue improperly precluded a substantive review of the teaching
methods of the course.    Disesa appears to argue that a review of the grade
is meaningless without a review of the factors that comprised the grade
decision.     We find no evidence of bad faith or ill will in Dennis and
Duvall's actions.      The record shows that Dennis and Duvall engaged in a
good faith effort to correct the teaching deficiencies by enacting stricter
proof-reading requirements and by allowing the retaking of one quiz.
Moreover, they offered the course in the fall so that Disesa would not have
to wait until spring to graduate.   These actions admit of no finding of ill
will or bad faith toward Disesa.


        The judgment is affirmed.


        A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -7-